Citation Nr: 0727464	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his December 2005 notice of disagreement, the veteran 
indicated that he wished to be afforded a hearing before a 
Decision Review Officer (DRO) of the RO.  A DRO hearing was 
scheduled for April 2006, but the veteran had to cancel due 
to a scheduling conflict.  In a report of VA contact with the 
veteran's wife, dated in March 2006, and in a statement dated 
later that same month from the veteran's representative, VA 
was informed that the veteran would be unable to attend the 
April 2006 scheduled hearing.  It was requested that his DRO 
hearing be rescheduled for later in April 2006, or if 
necessary, in May 2006.  

The Board acknowledges that within a statement of the case 
issued in April 2006, under the heading "Adjudicative 
Actions," the veteran was requested to select a Tuesday or 
Thursday within the month of April or May 2006 for 
rescheduling of his hearing.  The record does not contain a 
response from the veteran in this regard.  Also, in a June 8, 
2006 VA acknowledgment of the veteran's request for a Travel 
Board hearing, the RO advised the veteran he may have a RO 
hearing in addition to a Travel Board hearing.  The Board 
acknowledges that the veteran was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
June 2007.  However, the veteran has not withdrawn his 
request for a DRO hearing.  The veteran must be afforded an 
opportunity for a hearing before appellate consideration of 
his appeal.  Therefore, the veteran must be scheduled for a 
DRO hearing at the RO prior to appellate consideration of his 
appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2006).

Further, a review of the record on appeal indicates that not 
all of the veteran's service personnel records are on file.  
The veteran's service medical records are available.  It 
appears the RO did not make a "reasonable effort" to obtain 
the veteran's service personnel records, morning reports, or 
any other relevant records pertaining to his active military 
service from the National Personnel Records Center (NPRC) or 
other sources.  Such records could be used to confirm that he 
experienced excessive noise exposure during his military 
service, as alleged.  If the RO did make a reasonable effort 
to obtain these records, but they were unobtainable, there is 
nothing in the claims file confirming these records 
do not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b).  

The Board acknowledges that the veteran was afforded a VA 
examination in connection with his claim in September 2005, 
and that a copy of the examination report has been associated 
with his claims file.  The September 2005 VA examiner provide 
a nexus opinion based only on consideration of whether the 
veteran had been exposed to combat in service.  Although this 
evaluation report confirms that the veteran's bilateral 
hearing loss is sufficient to be considered a disability for 
VA purposes under 38 C.F.R. § 3.385, the Board finds that, if 
acoustic trauma due to noise exposure in service, including 
due to other than combat activity, is conceded or confirmed, 
an additional VA audiological examination nexus opinion would 
be useful in order to reconcile the September 2005 VA 
examiner's opinion with the June 2007 private audiology 
evaluation and opinion.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

While the Board acknowledges that the veteran was apprised as 
to the first three elements of a service connection claim in 
a June 2005 letter, he has not been informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
nor has he received an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Therefore, 
the Board finds that the claims must be remanded for 
compliance with the VCAA and recent case law.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal for service connection for 
hearing loss and tinnitus, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  Request the veteran's service 
personnel records from the appropriate 
federal agencies, including the NPRC.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of this.

3.  The agency of original jurisdiction 
must make a determination, documented of 
record, as to whether it is deemed 
conceded or confirmed by VA that the 
veteran sustained acoustic trauma in 
service, due to noise exposure, whether 
or not due to combat activity.

4.  Only if acoustic trauma in service 
has been deemed confirmed or conceded by 
VA, schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether it is at least as 
likely as not (i.e., 50-percent or 
greater probability) that current 
bilateral hearing loss and tinnitus are 
related to his service in the military - 
but, in particular, to the noise exposure 
he may have sustained while in the 
military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the veteran's 
service medical and personnel records, 
the September 2005 VA audiology report, 
and the June 2007 private audiology 
report.  Also have the examiner take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.

5.  Schedule the veteran for a DRO 
hearing at the RO unless otherwise 
indicated by the veteran or his 
representative.  Notify him of the date, 
time and location of his hearing and 
place a copy of the hearing notice letter 
in his claims file.  If the veteran fails 
to appear for the scheduled hearing, or 
otherwise indicates he no longer desires 
such a hearing, such should be documented 
in the record.  

6.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for bilateral hearing loss and 
tinnitus in light of all additional 
evidence obtained.  If any benefit sought 
on appeal is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



